Exhibit 10.1
Execution Copy
FIFTH AMENDMENT TO CREDIT AGREEMENT
AND FORBEARANCE AGREEMENT
          THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND FORBEARANCE AGREEMENT
(referred to below) (this “Fifth Amendment”), dated as of September 21, 2010, by
and among TRICO MARINE CAYMAN, L.P., a limited partnership organized under the
laws of the Cayman Islands (“Trico Cayman”), TRICO HOLDCO LLC, a Delaware
limited liability company and the general partner of Trico Cayman (“Trico
Holdco”), TRICO SUPPLY AS, a limited company organized under the laws of Norway
(“Holdings”, and together with Trico Cayman and Trico Holdco, the “Holdco
Guarantors”), the Subsidiary Guarantors listed on Schedule IX to the Credit
Agreement (as defined below) (the “Subsidiary Guarantors”), TRICO SHIPPING AS, a
limited company organized under the laws of Norway and a wholly-owned Subsidiary
of Holdings (the “Borrower”), the Lenders (as defined below) party hereto and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH (“Nordea”), as Administrative Agent (in
such capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
W I T N E S S E T H:
          WHEREAS, the Borrower, the Holdco Guarantors, the Subsidiary
Guarantors, the lenders from time to time party thereto (each, a “Lender” and,
collectively, the “Lenders”) and the Administrative Agent are parties to a
Credit Agreement, dated as of October 30, 2009 (as amended by that certain First
Amendment and Waiver to Credit Agreement dated as of March 15, 2010, that
certain Second Amendment to Credit Agreement and Forbearance Agreement (the
“Second Amendment”) dated as of June 17, 2010, that certain Third Amendment to
Credit Agreement and Forbearance Agreement (the “Third Amendment”) dated as of
June 29, 2010 and that certain Fourth Amendment to Credit Agreement (the “Fourth
Amendment”) dated as of July 23, 2010, the “Credit Agreement”); and
          WHEREAS, the Borrower has notified the Administrative Agent and the
Lenders that it desires to enter into a priority credit agreement among the
Borrower, Holdings, certain subsidiary guarantors, certain lender parties
thereto (the “Priority Facility Lenders”) and Cantor Fitzgerald Securities, as
administrative agent (the “Priority Agent”), for a term loan facility of up to
$22,000,000 to be funded by the Priority Facility Lenders (the “Priority Credit
Facility”); and
          WHEREAS, the Credit Parties have requested that the Lenders to
(i) amend the forbearance contained in the Third Amendment to include those
certain Events of Default specified in Schedule I hereto which have occurred
under the Credit Agreement and (ii) amend certain provisions of the Credit
Agreement to permit the Borrower and the applicable Credit Parties to enter into
the Priority Credit Facility; and
          NOW, THEREFORE, in consideration of the premises, the mutual covenants
contained herein and for other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Credit Parties and the Lenders party
hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     Section 1.01. Modified Definitions. Section 1 of the Credit Agreement is
hereby amended to amend and restate the following definitions in their entirety
to read as follows:
     ““Asset Sale” shall have the meaning provided in the Senior Notes Indenture
as in effect on the Fifth Amendment Effective Date and without giving effect to
any subsequent amendment, modification, supplement or waiver thereto (which
definition together with the defined terms used therein are herein incorporated
by reference).”
     ““Collateral Agency and Intercreditor Agreement” shall mean that certain
Amended and Restated Collateral Agency and Intercreditor Agreement, dated as of
September 21, 2010, among the Collateral Agent, the Trustee (as defined
therein), the Administrative Agent, the Priority Agent, the Borrower and the
Guarantors, as amended, modified or restated from time to time.”
     ““Event of Loss” shall have the meaning provided in the Senior Notes
Indenture as in effect on the Fifth Amendment Effective Date and without giving
effect to any subsequent amendment, modification, supplement or waiver thereto
(which terms together with the defined terms used therein are hereby
incorporated by reference).”
     ““Net Available Cash” shall have the meaning provided in the Senior Notes
Indenture (as in effect on the Fifth Amendment Effective Date and without giving
effect to any further amendment, modification, supplement or waiver thereto).”
     “Noteholder Forbearance” shall mean that certain First Supplemental
Indenture, dated as of June 17, 2010, to the Senior Notes Indenture, by and
among the Borrower, the guarantors named therein and Deutsche Bank National
Trust Company (successor trustee to Wells Fargo Bank, N.A.), as trustee (as in
effect on the Fifth Amendment Effective Date and without giving effect to any
amendment, modification, supplement or waiver thereto).”
     ““Permitted Collateral Liens” shall have the meaning provided in the Senior
Notes Indenture (as in effect on the Fifth Amendment Effective Date and without
giving effect to any further amendment, modification, supplement or waiver
thereto); provided that the Indebtedness secured thereby is permitted
hereunder.”
     ““Permitted Liens” shall have the meaning provided in the Senior Notes
Indenture (as in effect on the Fifth Amendment Effective Date and without giving
effect to any further amendment, modification, supplement or waiver thereto).”

- 2 -



--------------------------------------------------------------------------------



 



          Section 1.02. New Definitions. Section 1 of the Credit Agreement is
amended to add the following defined terms in the proper alphabetical order
therefor:
     ““Fifth Amendment” shall mean the Fifth Amendment to Credit Agreement and
to Forbearance Agreement dated as of September 21, 2010.”
     ““Fifth Amendment Effective Date” shall have the meaning provided to such
term in the Fifth Amendment.”
     ““Priority Credit Agreement” shall mean that certain Priority Credit
Agreement date as of September 21, 2010, among Borrower, Holdings, the
subsidiary guarantors party thereto, the lenders party thereto from time to time
and Cantor Fitzgerald Securities, as administrative agent, pursuant to which the
Borrower can incur (i) up to $22,000,000 of principal amount of Loans and
(ii) all other obligations (other than principal) in respect thereof (as in
effect on the Fifth Amendment Effective Date and without giving effect to any
further amendment, modification, supplement or waiver thereto other than as
permitted under Section 10.11).”
     ““Second Supplemental Indenture” shall mean that certain Second
Supplemental Indenture date as of September 21, 2010, among Borrower, the
guarantors party thereto and Deutsche Bank National Trust Company, as trustee.”
          Section 1.03. Amendment to Section 2.07(d). Section 2.07(d) of the
Credit Agreement is hereby amended to amend and restate the whole section in its
entirety to read as follows:
     “(d) Accrued (and theretofore unpaid) interest in respect of Revolving
Loans shall be payable on the first day of each calendar month, on any repayment
or prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand. Accrued (and
theretofore unpaid) interest in respect of Term Loans shall be payable on the
first day of each calendar month, on any repayment or prepayment (on the amount
repaid or prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand.”
          Section 1.04. Amendment to Section 4.03(b). Section 4.03(b) of the
Credit Agreement is hereby amended to amend and restate the whole table in its
entirety to read as follows:

                              Amount of Total Revolving             Commitment
to be reduced on the             relevant Scheduled Commitment         Scheduled
Commitment Reduction Date   Reduction Date   1    
January 1, 2011
  $ 2,180,616.74          
 
          2    
April 1, 2011
  $ 2,180,616.74  

- 3 -



--------------------------------------------------------------------------------



 



                              Amount of Total Revolving             Commitment
to be reduced on the             relevant Scheduled Commitment         Scheduled
Commitment Reduction Date   Reduction Date   3    
July 1, 2011
  $ 2,180,616.74          
 
          4    
October 1, 2011
  $ 2,180,616.74          
 
          5    
The Revolving Loan Maturity Date
  The amount required to reduce the
Total Revolving Loan Commitments to zero

          Section 1.05. Amendment to Section 9.01. Section 9.01 of the Credit
Agreement is hereby amended to add the following new clauses (k), (l), (m) and
(n):
     “(k) Monthly Financial Statements. So long as the Priority Credit Agreement
is outstanding, within 30 days after the close of each fiscal month of Holdings
(other than each March, June, September and December, for which the applicable
period shall be 45 days), the consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such monthly accounting period and the related
consolidated statements of income and retained earnings for such monthly
accounting period, in each case setting forth comparative figures for the
corresponding monthly accounting period in the prior fiscal year and comparable
budgeted figures for such monthly accounting period as set forth in the
respective budget delivered pursuant to Section 9.01(d), all of which shall be
certified by the chief financial officer of the Borrower that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.
     (l) Cash Flow Forecast/Budget Update. So long as the Priority Credit
Agreement is outstanding, no later than Thursday of each calendar week, based on
information available, and projections made, as of the last Business Day of the
immediately preceding calendar week, an updated cash flow projection for the
13-week period beginning on the calendar week in which such projection is due,
which projection shall include a variance report describing in reasonable detail
the variance(s) in actual cash flow from (x) projected cash flow for the week
ended on such last Business Day and (y) the Approved Budget (as defined in the
Priority Credit Agreement).
     (m) Information Provided to Other Creditors. So long as the Priority Credit
Agreement is outstanding, at any time provided to the holders of the Senior

- 4 -



--------------------------------------------------------------------------------



 



Notes, the Senior Notes Trustee or the agent or lenders under the Priority
Credit Agreement, any written financial information about the Credit Parties.
          (n) Restructuring Plan. No later than October 31, 2010, as copy of a
draft restructuring plan.”
          Section 1.06. Amendment to Section 9. Section 9 of the Credit
Agreement is hereby amended to add a new Section 9.15 to read as follows:
“Section 9.15 Delivery of Opinions. Contemporaneously with the delivery to
Priority Agent of any opinion regarding any of the Security Documents, Borrower
shall cause (or, with respect to any opinion delivered by foreign (non-US)
counsel, shall use best efforts to cause) to be delivered to Agent and Lenders
opinions with respect to such Security Documents, including without limitation,
the perfection and priority of the security interests and other interests
granted therein, to the extent similar opinions are provided to the Priority
Agent or lenders under the Priority Credit Agreement, which opinions shall be
satisfactory to Required Term Lenders.”
          Section 1.07. Amendment to Section 10.01. Section 10.01 of the Credit
Agreement is hereby amended to amend and restate the whole section in its
entirety to read as follows:
     “10.01 Liens. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to (i) any Collateral, other than Permitted Collateral Liens and
(ii) any other assets, other than Permitted Liens. Any Lien securing the Senior
Notes shall also secure the Obligations on a pari passu basis, and any Lien
securing the Priority Credit Agreement shall also secure the Obligations and be
subject to the provisions of the Collateral and Intercreditor Agreement.”
          Section 1.08. Amendment to Section 10.02. Section 10.02 of the Credit
Agreement is hereby amended to amend and restate clauses (b) and (c) in their
entirety to read as follows:
     “(b) Holdings will not, and will not permit any Subsidiary to, consummate
any Asset Sale (including a Collateral Disposition) unless (x) such Asset Sale
is permitted pursuant to (i) Sections 4.10 and 4.11, as applicable, of the
Senior Notes Indenture (as in effect on the Fifth Amendment Effective Date and
without giving effect to any further amendment, modification, supplement or
waiver thereto) and (ii) the Collateral Agency and Intercreditor Agreement,
(y) the requirements of such Sections and with Section 4.24 of the Senior Notes
Indenture (as so in effect) with respect to thereto are fully complied with.
     (c) Holdings will not, and will not permit any of its Subsidiaries to,
receive Refund Proceeds or Net Event of Loss Proceeds (as each such term is
defined in the Senior Notes Indenture as in effect on the Fifth Amendment
Effective Date and without giving effect to any amendment, modification,
supplement or waiver thereto) unless (x) the provisions of Section 4.10 of the

- 5 -



--------------------------------------------------------------------------------



 



Senior Notes Indenture (as in effect) with respect thereto are fully complied
with and (y) is permitted under the Collateral Agency and Intercreditor
Agreement.”
          Section 1.09. Amendment to Section 10.03. Section 10.03 of the Credit
Agreement is hereby amended to add the following new clause:
     “(v) the Borrower and its Subsidiaries may make payments in cash to or on
behalf of Parent, Trico Cayman, Trico Holdco and Holdings that do not violate
the terms of, or result in a default under, the Priority Credit Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, the
Borrower and its Subsidiaries shall not make payments to or on behalf of the
Parent, Trico Cayman, Trico Holdings and Holdings (whether in the form of
Dividends or the repayment of Intercompany Debt), except that they may pay
(x) up to $3,000,000 in such payments in the fourth quarter of the 2010 calendar
year and (y) up to $3,000,000 in such payments in the first quarter of the 2011
calendar year, in each case so long as such payments do not violate the terms
of, or result in a default under, the Priority Credit Agreement, including the
Approved Budget (as defined therein).”
          Section 1.10. Amendment to Section 10.04. Section 10.04 of the Credit
Agreement is hereby amended to add the following two new clauses:
     “(xv) Indebtedness of the Borrower and the Guarantors pursuant the Priority
Credit Agreement provided that the principal amount of loans in respect thereof
shall not exceed $22,000,000 less any repayments thereof; and
     (xvi) Letters of credit in a stated amount not to exceed $10,000,000 minus
the stated amount of Letters of Credit then outstanding under this Agreement.”
          Section 1.11. Amendment to Section 10.08. Section 10.08 of the Credit
Agreement is hereby amended to amend and restate clause (ii) in its entirety to
read as follows:
     “(ii) this Agreement and the other Credit Documents, the Parent Credit
Agreement, the Senior Notes Documents, the Priority Credit Agreement and the
Existing Intercompany Indebtedness,”
          Section 1.12. Amendment to Section 10.11. Section 10.11 of the Credit
Agreement is hereby amended to add the following new clause (c):
     “(c) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, amend, modify or change any term or condition of
Priority Credit Agreement and any documentation related Priority Credit
Agreement, except as permitted under the Collateral Agency and Intercreditor
Agreement.”

- 6 -



--------------------------------------------------------------------------------



 



          Section 1.13. Amendment to Section 10.13. Section 10.13 of the Credit
Agreement is hereby amended to amend and restate the whole section in its
entirety to read as follows:
     “Section 10.13. Minimum Cash. During the Forbearance Period, commencing
with the fiscal month ending October 31, 2010, Holdings, the Borrower and the
Subsidiary Guarantors, on a consolidated basis, shall maintain as of the end of
each fiscal month, cash and Cash Equivalents (in each case, free of Liens other
than those in favor of the Collateral Agent) (“Liquidity”) of not less than
$20,000,000; provided, however, that in lieu of the foregoing, solely for the
months of February and March 2011, unless prior to the end of either such month
the Borrower shall have received $12,870,000 or more of the anticipated refunds
relating to the termination of the Existing Option Construction Contracts,
Liquidity may be not less than $15 million. The Borrower shall deliver to the
Administrative Agent an Officer’s Certificate, in the form attached hereto as
Exhibit C, and a detailed computation of its Liquidity no later than the 10th
calendar day following the end of each fiscal month.”
          Section 1.14. Amendment to Section 14.01. Section 14.01 of the Credit
Agreement is hereby amended to amend and restate the sentence before the phrase
“(including, without limitation, in connection with the removal of the
Administrative Agent pursuant to Section 12.11)” as follows:
     “The Borrower agrees to: (i) whether or not the transactions herein
contemplated are consummated, pay all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, the
reasonable fees and disbursements of White & Case LLP and the Administrative
Agent’s local maritime counsel and the Administrative Agent’s consultants) and
the Required Term Lenders (including, without limitation, the reasonable fees
and disbursements of Latham & Watkins LLP and the Required Term Lender’s local
maritime counsel and the Required Term Lender’s consultants), in each case, in
connection with the preparation, execution and delivery of this Agreement, the
other Credit Documents, the Priority Credit Agreement, other Credit Documents
(as defined under the Priority Credit Agreement) and the documents and
instruments referred to herein and therein and any amendment, waiver, assignment
or consent relating hereto or thereto”
ARTICLE II
AMENDMENTS TO FORBEARANCE AGREEMENT
          Section 2.01. Additional Specified Events of Default. For purposes of
the forbearance contained in the Third Amendment, the Lenders hereby agree that
the definition of “Specified Events of Default” shall be modified to include the
Events of Default set forth on Schedule I hereto in addition the Specified
Events of Default identified in the Third Amendment. The Borrower acknowledges
and agrees that the Specified Events of Default remain in effect.

- 7 -



--------------------------------------------------------------------------------



 



          Section 2.02. Additional Forbearance Termination Event. For purposes
of the forbearance contained in the Third Amendment, the parties hereto hereby
agree that Article II contained in the Third Amendment shall be modified to
include a new clause (iv) as follows:
     “(iv) the failure of the Borrower to draw on the Total Tranche B Term Loan
Commitments (as defined under the Priority Credit Agreement) in the amount of
$7,000,000 under the Priority Credit Facility by October 31, 2010.”
          Section 2.03. Forbearance Agreement Continues. Except as specifically
modified by Sections 2.01 and 2.02, the provisions of the forbearance contained
in the Third Amendment remain in full force and effect.
ARTICLE III
          Section 3.01. Termination of Total Unutilized Revolving Commitment,
Outstanding Tranche A Term Loan Commitment and Total Tranche B Term Loan
Commitment. Pursuant to Section 4.02 of the Credit Agreement, the Borrower
hereby terminates (i) the Total Unutilized Revolving Commitment, so that the
amount of the Total Unutilized Revolving Commitment shall be zero, (ii) the
outstanding amount of the Total Tranche A Term Loan Commitment, so that the
amount of the Total Tranche A Term Loan Commitment shall be zero and (iii) the
Total Tranche B Term Loan Commitment, so that the amount of the Total Tranche B
Term Loan Commitment shall be zero; provided that, the parties hereto hereby
agree that, upon the mutual agreement between the Borrower and the Term Lenders,
the Total Term Commitments may be increased up to the level of the Total Term
Commitments prior to giving effect to this Fifth Amendment. The undersigned
Lenders hereby waive the requirement in such Section 4.02 that such termination
shall require at least three Business Day’s notice, and consent to the
termination of the Total Unutilized Revolving Commitment, the Total Tranche A
Term Loan Commitment and the Total Tranche B Term Loan Commitment as set forth
herein.
          Section 3.02. No Additional Notice of Borrowing and Letter of Credit
Request. The Borrower hereby agrees that it shall not deliver any additional
(i) Notice of Borrowing under the Credit Agreement and (ii) Letter of Credit
Request under the Letter of Credit facility.
ARTICLE IV
REAFFIRMATION
          Section 4.01. The Parent and each Credit Party hereby acknowledges and
agrees that it expects to realize substantial direct and indirect benefits as a
result of the transactions contemplated by this Fifth Amendment.
          Section 4.02. The Parent and each Credit Party hereby acknowledges its
receipt of this Fifth Amendment and its review of the terms and conditions
thereof and consents to the terms and conditions of this Fifth Amendment
contemplated hereby and thereby.
          Section 4.03. The Parent and each Credit Party, by executing and
delivering a copy hereof, hereby (i) affirms and confirms its guarantee, pledge,
grant and other agreements under and pursuant to the applicable Guaranty and the
Security Documents (including, without

- 8 -



--------------------------------------------------------------------------------



 



limitation, any such Security Documents governed by the laws of New York,
Brazil, Cayman, Island of Guernsey, Mexico, Netherlands, Norway, Scotland,
Bahamas, Isle of Man, Vanuatu and England and Wales) in accordance with the
terms and provisions thereof and (ii) agrees that, notwithstanding the
effectiveness of this Fifth Amendment, (x) each such Guaranty and Security
Document continues to be in full force and effect and (y) all guarantees,
pledges, grants and other agreements thereunder shall continue to be in full
force and effect without interruption to secure the Secured Obligations
(including, for the avoidance of doubt, the Revolving Loans and Term Loans made
by the Lenders from and after the date hereof and all other obligations under
the Credit Documents as each such Credit Document may be amended on the date
hereof and as it may be further amended, restated, modified or supplemented from
time to time), in each case, as such agreements and other documents are being
amended hereby or in connection herewith. The confirmation and acknowledgements
of Parent, Trico Cayman and Trico Holdco in this Section 4.03 shall not grant
additional claims, rights, or interests against Parent, Trico Cayman and Trico
Holdco, such claims, rights and interests existing as they did on August 25,
2010.
ARTICLE V
MISCELLANEOUS PROVISIONS
          Section 5.01. In order to induce the Lenders to enter into this Fifth
Amendment, each of Holdings and the Borrower hereby represent and warrant that
other than the Specified Events of Default, (i) no Default or Event of Default
exists as of the Fifth Amendment Effective Date after giving effect to this
Fifth Amendment and (ii) all of the representations and warranties contained in
the Credit Agreement (other than the representation contained in
Section 8.05(b), Section 8.05(e) and Section 8.06 of the Credit Agreement, and
any representation or warranty which has been rendered untrue as a result of the
Specified Events of Default) are true and correct in all material respects on
the Fifth Amendment Effective Date both before and after giving effect to this
Fifth Amendment, with the same effect as though such representations and
warranties had been made on and as of the Fifth Amendment Effective Date (it
being understood that any representation or warranty made as of a specific date
shall be true and correct in all material respects as of such specific date).
          Section 5.02. This Fifth Amendment is limited as specified and shall
not constitute a modification, acceptance, consent to deviation from or waiver
of any other provision of the Credit Agreement or any other Credit Document.
          Section 5.03. This Fifth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.
Delivery of an executed signature page to this Fifth Amendment by facsimile
transmission, as a .pdf attachment or by other electronic means of transmission
shall be as effective as delivery of a manually signed counterpart of this Fifth
Amendment.
          Section 5.04. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN

- 9 -



--------------------------------------------------------------------------------



 



ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS IN THE CREDIT
AGREEMENT.
          Section 5.05. This Fifth Amendment shall become effective on the date
(the “Fifth Amendment Effective Date”) when each of the following conditions
shall have been satisfied:
     (ii) the Second Supplemental Indenture, a copy of which was attached to
hereto as Exhibit A, shall have been fully executed and delivered and all
conditions precedent to the effectiveness thereof shall have been satisfied and
the Second Supplemental Indenture and shall be in full force and effect;
     (iii) the Borrower shall have paid all fees, costs, interest and expenses
(including legal fees, commitment fees, costs, interest and expenses and
recording taxes and fees) of the Lenders and the Administrative Agent in full
accrued to date (including, without limitation, all fees and expenses accrued
pursuant to Section 14.01 of the Credit Agreement) and incurred in connection
with the transactions contemplated herein and;
     (iv) the Lenders hereto shall have received a consent fee in the amount
equal to 0.25% of the outstanding principal amount of their Term Loans,
Revolving Loans and Letters of Credit Outstandings, as applicable;
     (v) Borrower shall have (i) repaid the Revolving Loans in an amount equal
to at least $1,090,000 and (ii) terminated outstanding Letters of Credit and
provided evidence thereof in a stated amount equal to no greater than
$1,090,000; provided that the aggregate of clauses (i) and (ii) shall equal an
amount no less than $2,186,616.74;
     (vi) each Credit Party, the Required Revolving Lenders and the Required
Term Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and delivered the same (including by way of facsimile or
other electronic transmission) to White & Case LLP, 1155 Avenue of the Americas,
New York, NY 10036 Attention: May Yip-Daniels (facsimile number: 212-354-8113 /
email: myip@whitecase.com);
     (vii) the due execution and delivery of the Priority Credit Agreement,
which shall be the form of the Execution Copy delivered to the Required
Revolving Lenders and the Required Term Lenders;
     (viii) the consummation of the transactions contemplated herein and in the
Priority Credit Agreement shall not have resulted in any material conflict with,
or any material default under, any material agreement of Holdings or any
Subsidiary thereof;
     (ix) the due execution and delivery of the Collateral Agency and
Intercreditor Agreement, which shall be the form of the Execution Copy delivered
to the Required Revolving Lenders and the Required Term Lenders; and

- 10 -



--------------------------------------------------------------------------------



 



     (x) the due execution and delivery of that certain Third Amendment to the
Pledge Agreement, dated as of September 21, 2010, among the grantors party
thereto and Wilmington Trust FSB, as collateral agent, which shall be the form
of the Execution Copy delivered to the Required Revolving Lenders and the
Required Term Lenders.
          Section 5.06. Except for deliveries that are required pursuant to the
Credit Agreement, each of the parties hereto agree and acknowledge that
notwithstanding anything to the contrary contained herein, none of the
Administrative Agent or the Borrower or any of its Subsidiaries shall have any
duty to disseminate any information or materials, or to solicit the
participation, of any Lender (or any affiliate (including funds under common
management) thereof).
          Section 5.07. The Borrower and its Subsidiaries agree to indemnify and
hold harmless the Administrative Agent, the Lenders and their respective
affiliates and each director, officer, employee, representative and agent
thereof (each, an “indemnified person”) from and against any and all actions,
suits, proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses of any kind or nature whatsoever which may be
incurred by or asserted against or involve the Administrative Agent, the Lenders
or any other such indemnified person as a result of or arising out of or in any
way related to or resulting from the matters described in the foregoing
paragraph and, upon demand, to pay and reimburse the Administrative Agent, the
Lenders and each other indemnified person for any reasonable legal or other
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not the Administrative Agent,
the Lenders or any other such indemnified person is a party to any action or
proceeding out of which any such expenses arise).
          Section 5.08. From and after the Fifth Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended by the Fifth Amendment.
*       *      *

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

            TRICO SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO MARINE SERVICES, INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Sr. Vice
President        TRICO MARINE CAYMAN, L.P.
      By:   Trico Holdco LLC, General Partner       By:   Trico Marine Services,
Inc., its Sole Member             By:   /s/ Geoff Jones        Name:   Geoff
Jones        Title:   Sr. Vice President        TRICO HOLDCO LLC
      By:   Trico Marine Services, Inc., its Sole Member             By:   /s/
Geoff Jones         Name:   Geoff Jones        Title:   Sr. Vice President     

[Signature Page to Fifth Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            TRICO SUPPLY AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN SHIPPING III AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN SHIPPING II AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN AS
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:  
Chairman        TRICO SUPPLY (UK) LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

[Signature Page to Fifth Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            ALBYN MARINE LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        CTC MARINE PROJECTS LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN BRASIL SERVICOS LTDA.
      By:   /s/ Tomás Salazar         Name:   Tomás Salazar        Title:  
Manager        DEEPOCEAN MARITIME AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN MANAGEMENT AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Manager 
   

[Signature Page to Fifth Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            CTC MARINE NORWAY AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        CTC MARINE PROJECTS (GUERNSEY) LIMITED
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:  
Chairman        DEEPOCEAN SUBSEA SERVICES LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN B.V.
      By:   /s/ Mads Ragnar Bårdsen         Name:   Mads Ragnar Bårdsen       
Title:   Director        DEEPOCEAN UK LTD.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

[Signature Page to Fifth Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S. DE R.L. DE C.V.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Manager 
      SERVICIOS DE SOPORTE PROFESIONAL ADMINISTRATIVO, S. DE R.L. DE C.V.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Manager 
      TRICO SUBSEA AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO SUBSEA HOLDING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

[Signature Page to Fifth Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Lender and as Administrative Agent
      By:   /s/ Martin Lunder       Name:  Martin Lunder       Title:   Senior
Vice President           By:   /s/ Colleen Durkin       Name:   Colleen Durkin  
    Title:   First Vice President  

[Signature Page to Fifth Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER:

UNICREDIT BANK AG (f/k/a BAYERISCHE
HYPO- UND VEREINSBANK), as Lender
      By:   /s/ Susanne Banholly       Name:   Susanne Banholly       Title:  
Departmental Director           By:   /s/ [Illegible]       Name:          
Title:   Managing Director  

[Signature Page to Fifth Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            LENDERS:

SPECIAL VALUE CONTINUATION PARTNERS, LP

TENNENBAUM OPPORTUNITIES PARTNERS V, LP

TENNENBAUM DIP OPPORTUNITY FUND, LLC
      By:   Tennenbaum Capital Partners, LLC, Investment       Manager of each
of the above companies              By:   /s/ David Hollander       Name:  
David Hollander       Title:   Partner  

[Signature Page to Fifth Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
ADDITIONAL SPECIFIED EVENTS OF DEFAULT
1. The Borrower has failed to comply with the Minimum Cash covenant for the
month ending on August 31, 2010 pursuant to Section 10.13 of the Credit
Agreement.
2. The Borrower has failed to comply with the Minimum Monthly EBITDA covenant
for the months ending on July 31, 2010 and August 31, 2010 pursuant to
Section 10.14 of the Credit Agreement.

 